SPECIAL TERM OPINION
PARKER, Judge.
FACTS
Relator Earth Protector seeks review of the denial of its request for a contested case hearing on an application for modification of a permit issued to Woodlake Sanitary Services. The Pollution Control Agency moves to discharge the writ of certiora-ri, claiming 'that relator failed to make timely service upon the agency.
DECISION
A petition for certiorari must be “served on the agency” within 30 days after a party receives the final agency decision. Minn. Stat. § 14.63 (1988). Earth Protector served the assistant attorney general who had represented the agency throughout pri- or proceedings within the time allowed, but did not serve the agency separately. The agency argues that service upon the assistant attorney general is insufficient.
The agency’s argument has been rejected previously by the supreme court. State v. Scientific Computers, Inc., 388 N.W.2d 748 (Minn.), rev’g, 384 N.W.2d 560 (Minn.Ct.App.1986). In Scientific Computers, this court held that service upon the special assistant attorney general representing the Department of Human Services did not constitute service upon the agency, within the meaning of Minn.Stat. § 14.63. The supreme court reversed, deemed service to be sufficient, and remanded to this court for consideration of the appeal on the merits.
The agency has made no attempt to distinguish Scientific Computers. We hold that service by relator Earth Protector upon the assistant attorney general satisfied the statutory service requirements.
Motion to discharge certiorari denied.